Moyer, C.J.,
The affidavit of disqualification filed herein alleges unspecified and unsubstantiated denial of rights as a citizen to plaintiff, Thomas G. Studer, as grounds for the disqualification of Judge Randall L. Basinger in case No. 87 CIV 540 in the Court of Common Pleas of Allen County.
These vague allegations are wholly without merit and are insufficient on their face for a finding of bias or prejudice.
Furthermore, this affidavit, like other affidavits of disqualification filed I f s t r l C c ^ v g I by this affiant, appears to have been filed solely to obtain a delay of the scheduled hearing. It is also observed that this affidavit contains language nearly identical to that found in a number of previous affidavits from Allen County. Affidavits filed to obtain a delay are an abuse of the purpose for which R.C. 2701.03 is intended, are a waste of judicial resources, and, if repeated, could result in appropriate sanctions being imposed against an offending person.
* The affidavit filed herein is found not well-taken and is hereby dismissed.